Electronically Filed
                                                       Supreme Court
                                                       SCAD-11-0000162
                                                       16-FEB-2012
                                                       08:26 AM
                          SCAD-11-0000162

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                  EARLE A. PARTINGTON, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 10-079-8913)

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  in place of Acoba, J., recused)

          Upon consideration of Respondent Earle A. Partington’s
February 9, 2012 motion for reconsideration of the February 8,
2012 order of the Supreme Court of the State of Hawai#i denying
Respondent Partington reinstatement to the practice of law,
Respondent Partington’s January 31, 2012 affidavit and the
record, it appears that Respondent Partington has thus far failed
to aver that he complied with the Order of Suspension during the
full period of the suspension, as required by Rule 2.17(b) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH) and,
consequently, has not met the requirements for reinstatement.
Therefore,
          IT IS HEREBY ORDERED that Respondent Partington’s
motion for reconsideration is denied.
          IT IS HEREBY FURTHER ORDERED, in accordance with RSCH
Rule 2.17(a), that Respondent Partington may not resume the
practice of law until reinstated by order of this court.
     DATED:   Honolulu, Hawai#i, February 16, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Craig H. Nakamura




                                 2